Citation Nr: 0900269	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  05-03 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1970 and from February 1972 to May 1989.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In pertinent part of that rating decision, the 
RO denied service connection for a bilateral hip disability 
and a bilateral knee disability.  

In March 2008, the Board remanded the case to VA's Appeals 
Management Center (AMC) for additional development.  In that 
remand, the Board (mistakenly) found an unaddressed notice of 
disagreement (NOD) to the assignment of a 10 percent rating 
for headaches.  The Board requested the AMC to issue a 
statement of the case (SOC) per case law set forth in 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In 
September 2008, the AMC issued a supplemental statement of 
the case (SSOC) addressing entitlement to an initial rating 
for headaches greater than 10 percent.  The SSOC discusses 
that the appropriate SOC was issued in July 2007, but no VA 
Form 9, Substantive Appeal, appeal had been filed.  In the 
September 2008 SSOC, the veteran was offered an additional 60 
days to file a VA Form 9, Substantive Appeal in order to 
complete his appeal for a higher initial rating for 
headaches.  Since then, he has not responded.  Because he has 
not submitted a VA Form 9, Substantive Appeal, or other 
correspondence containing the necessary information, the 
Board had no jurisdiction to review the issue of a higher 
initial rating for headaches.  


FINDINGS OF FACT

1.  The veteran is a combat veteran but has retracted his 
claim that his bilateral hip and knee disabilities are 
related to a combat injury.  

2.  The medical evidence tends to dissociate the bilateral 
hip disability and bilateral knee disability from active 
military service.  

CONCLUSION OF LAW

Neither a bilateral hip disability nor a bilateral knee 
disability was incurred in or aggravated by active military 
service, nor may either be presumed to have been incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative (in this case, the 
veteran is not represented) of any information and any 
medical or lay evidence that is necessary to substantiate the 
claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
also inform the claimant of any information and evidence not 
of record that VA will seek to provide and that the claimant 
is expected to provide.  This notice must be provided prior 
to an initial unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the pre-decision notices provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With respect to the 
duty to assist, all necessary assistance has been 
accomplished and adjudication may proceed without unfair 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  VA has obtained all pertinent medical 
records to the extent possible.  The claimant was afforded VA 
medical examinations and at least two hearings.  The claimant 
has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for fair adjudication of the claims that has not been 
obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2008).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease such as 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease will be presumed to have been incurred in service, 
even though there is no evidence of such disease during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service treatment 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b).  Because the veteran 
was in combat, he may be afforded this consideration; 
however, he testified in May 2006 that he attributed knee 
pains to over 20 years of running and marching, rather than 
combat, and he testified that he did not intend to attribute 
these disorders to a combat injury in Vietnam (a landmine 
blast). 

The veteran's service treatment records are silent for 
complaint of or treatment for either hip or knee.  In his 
August 2002 original service connection, he reported that he 
received treatment for the knees and hips from January 1988 
to the present.  He reported that he had been injured by a 
landmine explosion in Vietnam in 1968 that caused spinal 
injuries, but he did not allege that the blast injured either 
hip or either knee.  In November 2002, he reported that hip 
and knee pains began during the later 1980s. 

According to an August 2004 VA orthopedic compensation 
examination report, the veteran had attributed disorders of 
the hips and knees to a land mine explosion in Vietnam in 
1968.  After X-rays were taken, the diagnoses were bilateral 
greater trochanteric bursitis and mild osteoarthritis of the 
bilateral patellofemoral joints.  Concerning etiology, the 
examiner concluded that the bilateral hip and knee 
disabilities were age-related and did not stem from injuries 
in Vietnam. 

The veteran testified before an RO hearing officer in July 
2004 that bilateral knee and bilateral hip pains began in the 
Army, actually in boot camp, where they marched long 
distances with heavy backpacks.  He testified in May 2006 
that he attributed knee pains to over 20 years of running and 
marching and he testified that he did not intend to attribute 
these disorders to a landmine blast in Vietnam. 

The physician who conducted the August 2004 VA orthopedic 
compensation found bilateral trochanteric bursitis and 
bilateral knee osteoarthritis, but dissociated these from 
trauma incurred in Vietnam in 1968.  The examiner did not 
address whether these disorders could have been incurred in 
over 20 years of service notwithstanding any trauma in 
Vietnam.  The Board remanded the case to obtain this 
information.  

In June 2008, a VA physician, other than the physician who 
conducted the August 2004 VA compensation examination, 
reviewed the medical history and addressed whether the 
veteran's bilateral hip and knee disorders are related to 
active military service.  The physician noted that X-rays 
showed only some very early degenerative changes.  The 
physician noted that any inflammatory process was "not 
necessarily related to any specific activity."  The 
physician agreed with the August 2004 report in that the 
changes were age-related.  The physician concluded, "It is 
less likely than not that the patient's trochanteric bursitis 
and his bilateral knees mild patellofemoral arthritis began 
while in service."  The physician also concluded that 
arthritis did not arise within one-year of separation from 
active service and then reiterated, "Once again, this is a 
very early degenerative change radiographically." 

The August 2004 and the June 2008 VA medical opinions are 
very persuasive, as they are based on correct facts and are 
supported by rationale.  While the veteran has provided lay 
evidence of a link, VA regards lay statements to be competent 
evidence of descriptions of symptoms of disease, disability, 
or injury, but not the determination of an issue involving a 
question of medical expertise.  38 C.F.R. § 3.159; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but 
see Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 
2007) (lay diagnosis is competent if: (1) lay person is 
competent to identify the medical condition; (2) lay person 
is reporting a contemporaneous medical diagnosis; or (3) lay 
testimony of symptoms at the time supports a later diagnosis 
by a medical professional).  The veteran's opinion in this 
matter is of little value because the determination involves 
a question that only medical experts may address.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107; Gilbert, supra.  
Service connection for a bilateral hip disability and for a 
bilateral knee disability must therefore be denied.  


ORDER

Service connection for a bilateral hip disability is denied.

Service connection for a bilateral knee disability is denied.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


